In the Missouri Court of Appeals
              Eastern District
FEBRUARY 11, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED99241   ROY HANDLEY, APP V STATE OF MISSOURI, RES

2.    ED99286 STATE OF MISSOURI, RES V KENITH WILSON, APP

3.    ED99308 CHARLES A. LANDERS. APP V STATE OF MISSOURI, RES

4.    ED99314 DORCINO JACKSON, APP V. STATE OF MISSOURI, RES

5.    ED99558 GREGORY WILLIAMS, APP V STATE OF MISSOURI, RES

6.    ED99625 ANDREW WALTERS, APP V STATE OF MISSOURI, RES

7.    ED99732 KIM COBB, APP V STATE OF MISSOURI, RES

8.    ED99776 SANDRA KING, APP V. RHONDA FECH, ET AL, RES

9.    ED99798 RONALD D. WRIGHT, APP V STATE OF MISSOURI, RES

10.   ED99799 BRANDON MCKINNEY, APP V STATE OF MISSOURI, RES
      In the Missouri Court of Appeals
              Eastern District
FERUARY 11, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


11.   ED99801      IN MATTER OF CARE AND TREATMENT OF FRED PECK,
      APP

12.   ED99817 ORLANDO HADLEY, APP V STATE OF MISSOURI, RES

13.   ED99873 D. DRUGER, APP V. JEFF. CITY COCA COLA & DES, RES

14.   ED99920 DIONE L. SCHWARTZ, APP V STATE OF MISSOURI, RES

15.   ED99974 ERIC A. PRITCHETT, APP V STATE OF MISSOURI, RES

16.   ED100000 STATE OF MISSOURI, RES V LECRESIA BELCHER, APP

17.   ED100166 MICHELLE BELT, RES V. ST. JOHN'S, APP & SIF, RES